Citation Nr: 1317343	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  04-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an ovarian cyst. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

4.  Entitlement to service connection for frostbite to include associated nerve damage. 

5.  Entitlement to service connection for arthritis, to include as secondary to frostbite.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1986 and from September 1988 to October 1991.   Thereafter, the Veteran had additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2003 and February 2007 rating decisions of the Huntington, West Virginia Department of Veterans' Affairs (VA) Regional Office (RO). 

This case was previously remanded by the Board in March 2008 for further development including sending a proper duty to inform and assist letter as well as to obtain the Veteran's complete service treatment records.  In April 2010, this case was remanded to afford the Veteran a Board hearing.  In January 2013, the Veteran testified before the undersigned at a Board hearing via videoconference from the RO.  The Board notes that the Veteran filed a claim for PTSD after she had appealed the issue of service connection for an acquired psychiatric disorder.  As of this date, service connection for PTSD has not specifically been adjudicated by the RO.  See May 2012 deferred rating decision (RO noted, in pertinent part, that anxiety and depression were on appeal and that the issue of PTSD was intertwined with the appealed condition and would be adjudicated by "APPEALS").  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the issue on appeal has been recharacterized to include the Veteran's claim for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

When the Board remanded this case in March 2008, the Board sought to obtain the Veteran's service treatment and personnel records.  Also, the Board requested that the Surgeon General, Department of the Army (ARPERCEN), be contacted to obtain any information they may have regarding the Veteran.  Thereafter, service treatment records and personnel records were obtained, although it is unclear if they are complete as they did not reflect certain treatment that the Veteran claims she received during service.  For example, although she testified that she was treated for frostbite and a low back injury, the service treatment records do not contain any such documentation.  A review of the service records shows, however, that the Veteran used two other last names during her military service.  It does not appear that a search was conducted for her records that included reference to all of the last names under which she served.  It is unclear from the record whether such information would yield additional pertinent records.  As such, the records must again be requested.  

Further, the Veteran testified that she has been receiving treatment at the Beckley VA Medical Center since 1997, but the record reflects treatment records from 2001 onward.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These earlier records should therefore be obtained in compliance with VA's duty to assist.  In addition, the record shows that although the RO has indicated that the Veteran did not have Persian Gulf service in Southwest Asia, see May 2, 2012 Formal finding of a lack of information required to corroborate Southwest Asia Service, a VA Form 21-0820 dated January 5, 2012 shows that she had a Gulf War Registry examination at the Beckley VA Medical Center on February 22, 2012.  The examination report, as well as any records from 2011 forward should be obtained since the last medical report of record was a May 2011 audiological examination.  

With regard to all of the claimed disabilities, the post-service VA treatment records reflect that the Veteran has carried diagnoses of the claimed disabilities.  Nevertheless, she has not been afforded a VA examination concerning any of the claimed disabilities.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the Veteran should be afforded a VA examination(s) to determine if her claimed disabilities are attributable to service.  

The Veteran also testified that she was initially treated for ovarian cysts during her reserve service, at Greenbriar Valley Medical Center.  After obtaining the appropriate medical records, these records should be obtained.  In addition, she asserted that she had abdominal pain during active duty which was a manifestation of the ovarian cysts.  A December 2, 1985 service treatment record documents complaints of abdominal pain.  As noted, the Veteran has not been afforded a VA examination to assess if she has ovarian cysts which are etiologically related to service.  The examiner should comment on the December 1985 complaint of abdominal pain.

Finally, it appears that the Veteran is receiving Social Security Administration (SSA) benefits due, at least in part, to a claimed disability, the claimed psychiatric impairment.  Therefore, the SSA records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the Veteran's periods of reserve duty, indicating the specific periods of active duty training, and inactive duty training.  

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) and request a search for any and all records, medical and personnel, if available, of the Veteran under all last names under which she served.  The RO/AMC  should also contact the Surgeon General, Department of the Army (ARPERCEN), for any information they may have regarding the Veteran, under all last names under which she served.  

If the search efforts for these records have negative results, documentation from that facility, to that effect, should be placed in record. 

3.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Beckley VA Medical Center.  In particular, all records dated from 1997 through 2001 should be obtained.  Also, all records from 2011 onward, including a February 22, 2012 Gulf War Registry examination should be obtained.  

4.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

5.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at Greenbriar Valley Medical Center.  The record should contain documentation of all development efforts.

6.  Schedule the Veteran for the appropriate VA medical examinations to determine the nature and etiology of any current ovarian cyst disability; acquired psychiatric disorder including depression, anxiety, and PTSD; degenerative joint disease of the lumbar spine; frostbite to include associated nerve damage; and arthritis including as secondary to frostbite.

The contact letter(s) which informs the Veteran of the scheduled examination(s) should be made a part of the record.  

Any indicated tests, including X-rays if indicated, should be accomplished as part of the examinations.  The examiner(s) should review the record prior to examination.  

(A).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current ovarian cyst disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the December 2, 1985 service treatment record documenting complaints of abdominal pain as well as the Veteran's lay complaints of abdominal pain since service.  

(B).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current acquired psychiatric disorder including depression, anxiety, and/or PTSD had its clinical onset during service, if psychosis was present in the post-service year following active service, or is related to any in-service disease, event, or injury.  The examiner should comment on a February 2004 VA outpatient record which noted a history of childhood sexual trauma; the Veteran's February 2013 hearing testimony concerning military sexual trauma she experienced; and the November 1985 service treatment record submitted by the Veteran in April 2013 which she explained at the hearing, occurred in close proximity to the assault.  If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; (i) if the stressor involves a military sexual assault event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.

(C).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any degenerative joint disease of the lumbar spine had its clinical onset during service, if it was present in the post-service year following active service, or is related to any in-service disease, event, or injury, including a claimed low back injury when the Veteran was lifting heavy weight.  

(D).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any frostbite to include associated nerve damage had its clinical onset during service, or is related to any in-service disease, event, or injury, including several claimed instances of frostbite in the field.  

(E).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any arthritis had its clinical onset during service, if it was present in the post-service year following active service, or is related to any in-service disease, event, or injury, including due to claimed instances of frostbite.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

7.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

8.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



